DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As of the mailing date of this office action, there has been no information disclosure statement entered into the file. The applicant is reminded of their duty to disclose (see 2001 of MPEP). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over 
Mia Home refillable bottles with labels (https://www.amazon.com/Mia-home-Refillable-Plastic-Conditioner/dp/B0786KBM64; reviews from March 20, 2018; hereafter referred to as “Mia”). 
Regarding claims 1 and 5, Mia teaches a bottle set of a shampoo bottle, conditioner bottle and shower gel bottle, each bottle having a sticker fit around a portion of the bottle surface.  Image from reference reproduced below:

    PNG
    media_image1.png
    428
    617
    media_image1.png
    Greyscale

The sticker (apparatus) comprises a label body (body) having a first portion (visual text area) wherein the word “Shampoo”, “Conditioner” or “Shower Gel” are written in very large font (comprising a dominant letter indicating the toiletry) and a descriptive text area) comprising directions on how to use the toiletry product contained within the bottle (comprising a description of said toiletry). The sticker comprises a waterproof coating thereon, and the various stickers make it easy to distinguish the toiletry contents found with the bottle to which they are attached. 
While Mia does not expressly teach that the stickers are removable, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the stickers would be capable of being removed if desired by the user. 

Claims 1, 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shower-Bands Labels/Bands for Shampoo, Conditioner, Body Wash Bottles for your bathroom (https://www.amazon.com/dp/B00Q61GI80; review from February 22, 2018; hereafter referred to as “Shower-Bands”) in view of Phat Labels-Large Print Shower Bottle Labels for Travel Size Bottles (https://www.amazon.com/Phat-Labels-Shower-Bottle-Bottles/dp/B01MTLTBGF; date first available: November 11, 2016; hereafter referred to as “Phat Labels”). 
Regarding claims 1, 2, 3, and 5, Shower-Bands teaches a silicone band that stretches to fit bottles of various sizes and shapes, wherein the bands are color coded and clearly labeled with “Shampoo”, “Conditioner” and “Body Wash”. 

    PNG
    media_image2.png
    515
    635
    media_image2.png
    Greyscale

As shown by one of the images from the reference, reproduced above, the silicone bands each comprise easy to ready wording, wherein the product names are clearly displayed (descriptive text area).  
Shower-Bands does not expressly teach that the bands comprise an area wherein a dominant letter is present indicating the toiletry, however, Phat-Labels teaches large print, waterproof, shower labels to aid a user in being easily determine which bottle contains which toiletry product. 
As both Shower-Bands and Phat-Labels are directed to aiding the consumer in easily identifying the components of a toiletry item, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Shower-Bands to include a dominant letter indicating the contents of the product as taught by Phat-Labels on the back side of the silicone band, so that the user would be able to identify the contents of the bottles even if they get turned around. See MPEP 2111.05.

Claims 1, 2, 3, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over H2O ID 12 Band Party Pack Personalize and Label Drinks (https://www.amazon.com/H2O-ID-BANDS-PERSONALIZE-COCKTAILS/dp/B00UZPNRKK/ref=pb_allspark_dp_sims_pao_desktop_session_based_14/139-2836792-1510801?pd_rd_w=SF8AO&pf_rd_p=e896123b-6614-49c5-873e-d532e726c2f0&pf_rd_r=HKX0D663310ZWZ6BBRQ0&pd_rd_r=0f2671c0-9b37-420a-8457-c15cb084fb9f&pd_rd_wg=ZZnes&pd_rd_i=B0916CYDN8&th=1; review from April 28, 2016; hereafter referred to as “H2O Bands”).
Regarding claims 1, 2, 3, 4 and 5, H2O Bands teaches a reusable and removable ID band used for labeling bottles, the band is comprised of silicone and has an adjustable Velcro closure (see description and fourth figure in reference) to wrap completely around the intended bottle or container. The band is comprised of a white signature box wherein the user can write any information they see fit for the product to which the band is being used on. An image of the band is reproduced below for reference.

    PNG
    media_image3.png
    397
    605
    media_image3.png
    Greyscale

While H2O Bands does not expressly teach that white signature box comprises an area with a dominant letter indicating the toiletry and an area comprising a description of the toiletry, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious for the user to write any information in the signature box that would aid in identifying the contents of the bottle to which it is applied, and aid the user in easily reading what was written on the band. See MPEP 2111.05. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baby Bottle Labels for Daycare (https://www.amazon.com/Baby-Bottle-Labels-Daycare-Multi-Color/dp/B07BMHSXMJ?th=1; Review/Questions from 2018) teaches reusable and removable silicone labels that are able to be written on.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785